DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Despite of applicant’s arguments, amended claim language do not possess sufficient distinction from Barnes.  For example, “the condition including a classification of the target” and “identify a first group in the database based on the classification of the target”, do not overcome Barnes because Barnes already teach using pattern classification to mine the database of spectral 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US2009/0326383) in view of Gil et al. (US6276798).
To claim 1, Barnes teach an information system comprising:
	an input device (28 of Fig. 6) configured to receive an input from a user (paragraph 0219);
	a light source (212 or 291 of Fig. 2B) configured to emit a measurement light to a target (paragraph 0089, tunable light source, customer filter), the measurement light being reflected at the target so as to become a reflected light (paragraph 0080);
	a wavelength variable interface filter (inside 231 of Fig. 2B) configured to receive the reflected light from the target and emit a filtered light having a specific wavelength (paragraph 0125, liquid crystal tunable filter, LCTF, based sensor selects the single band by applying an appropriate voltage to the liquid crystal tunable filter, and recording a map of the reflected intensity of the regions at that band);

	an output device (270 of Fig. 2B; 32 of Fig. 6) configured to output information (paragraph 0219);
	an memory (252 of Fig. 2B; 36 of Fig. 6) configured to store a program and a database including a plurality of kinds of spectral information (paragraphs 0171, 0177); and
	a processor (22 of Fig. 6, paragraph 0216) configured to execute the program (Figs. 6, 8B and related disclosure) so as to:
receive the input indicating a selection of an application and a condition with respect to the application via the input device (paragraphs 0019, 0219, 0240, physician can optionally provide input to processor subsystem that modifies one or more parameters upon which the hyperspectral image is based), the condition including a classification of the target (paragraphs 0257, 0260, physician includes a code to classify observed disease of the patient);
		emit the measurement light toward the target (paragraphs 0086-0094, 0136);
	set the specific wavelength for the wavelength variable interference filter as a first wavelength (paragraph 0125);
cause the image sensor to generate the spectral image based on the filtered light corresponding to the first wavelength (paragraph 0125);
obtain intensities of pixels of the spectral image (paragraph 0050, observe or record intensity at unique wavelengths);
obvious for each pixel, in view of paragraph 0207, relation is drawn on HIS, intensity-hue-saturation, wherein said  IHS transform provides an effective alternative to describing colors by the red-green-blue display coordinate system; paragraphs 0097-0103, 0121, 0172, 0178-0179, 0363, calculate the reflectance of the target based on spectral spectrum of the measurement light and the first spectral information);
save the spectral image, the first wavelength, and the first spectral information into the memory (paragraphs 0105, 0173);
identify a first group in the database based on the classification of the target (paragraphs 0189-0191, 0272);
compare the first spectral information with the plurality of kinds of the spectral information of the first group of the database stored in the memory so as to select a corresponding item from the plurality of kinds of the spectral information (paragraphs 0072, 0251, compare hyperspectral data to spectral signature library);
identify the target based on the selected corresponding item (805 of Fig. 8A, paragraph 0252);
generate item information corresponding to the selected corresponding item (805 of Fig. 8A, paragraph 0252); and
	output the item information corresponding to the target via the output device (paragraphs 0241-0244, 0355, displaying an indicator representing the presence of the medical condition in the suspect region).
In furthering said obviousness, Gil teach using spectral bio-imaging method to detect and diagnose disease based on observed spectral information (abstract, column 8 line 7 to column 12 line 25), comprising obtain intensities of pixels of the spectral image and obtain first spectral information representing a relationship between the first wavelength and each of the intensities of the pixels of the spectral image (column 26 lines 25-32, relation with respect to wavelength and intensity for every pixel of the spectral image).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gil into the system of Barnes, in order to further analysis of spectral information detail.

To claim 13, Barnes and Gil teach a method for causing one or more processors to execute a program stored in a memory so as to perform the steps (as explained in response to claim 1 above).

To claim 14, Barnes and Gil teach a non-transitory computer readable medium for causing one or more processors to execute a program stored in a memory so as to perform the steps (as explained in response to claim 1 above).




To claim 2, Barnes and Gil teach claim 1.
Barnes teach wherein the output device is a display, and the processor is configured to display at least one of an image of the identified target, a kind of the identified target, and a detailed 

To claim 3, Barnes and Gil teach claim 1.
Barnes teach wherein the output device is a display, when the processor identifies the target, the processor also determines a location of the target based on the spectral image, and the processor is configured to cause the display to display the item information next to the location of the identified target (paragraphs 0016, 0018-0022, 0025, 0058, 0072, 0350, 0355).

To claim 4, Barnes and Gil teach claim 1.
Barnes teach wherein the output device is a display, the processor is configured to specify genuineness of the identified target based on the first spectral information, and the processor is configured to cause the display to display whether the identified target is a genuine product as the item information (in interpretation of genuineness as probability and product as medical condition, paragraph 0244, legend).

To claim 5, Barnes and Gil teach claim 1.
Barnes teach wherein the output device is a display, the processor is configured to specify a degree of deterioration of the target, and the processor is configured to cause the display to display the degree of the deterioration of the identified target as the item information (paragraph 0244, probable age of the condition).

To claim 6, Barnes and Gil teach claim 1.


To claim 7, Barnes and Gil teach claim 1.
Barnes teach wherein the information system is divided into a terminal device body and a spectral camera body (Figs. 2A-B, 6), the terminal device body houses the input device, the memory, the processor, and the output device therein, and the spectral camera body houses the light source, the wavelength variable interference filter, and the image sensor therein (Figs. 2A-B, 6).

To claim 8, Barnes and Gil teach claim 1.
Barnes teach wherein the information system is divided into a terminal device body and an external display, the terminal device body houses the input device, the light source, the wavelength variable interference filter, the image sensor, the memory, the processor, and the output device therein (Fig. 6, paragraph 0360, common housing), and the external display is provided independently from the terminal device body and displays the item information (paragraph 00036, processing subsystem may be located separately from the housing, or each of the subsystems can be located separately from the other subsystems, which makes the display subsystem separately from other subsystems in a common housing an obvious and well-known preference in the art, hence Official Notice is taken).

To claim 9, Barnes and Gil teach claim 8.
Barnes teach wherein the external display is a head-mounted display (head-mounted display is another well-known remote display in the art, which would have been obvious to incorporate for mobile convenience, hence Official Notice is taken).

To claim 10, Barnes and Gil teach claim 1.
Barnes teach wherein the information system is divided into a terminal device body and a server (paragraphs 0364-0365), the terminal device body houses the input device, the light source, the wavelength variable interference filter, the image sensor, the processor, and the output device therein (Fig. 6), and the server includes the memory (paragraphs 0364-0365).

To claim 11, Barnes and Gil teach claim 1.
Barnes teach wherein the information system is divided into a terminal device body and a server (paragraphs 0364-0365), the terminal device body houses the input device, the light source, the wavelength variable interference filter, the image sensor, and the output device therein, and the server includes the memory and the processor (paragraph 0360).


Conclusion
As explained in Response to Arguments above, Nipser et al. (US2009/0213120) too teach claims 1, 13 and 14 under 35 U.S.C. 103 because missing user input or specific output are well-known in the art and obviously incorporated.  Yet, detailed 103 rejection based Nipser et al. is omitted here for cleanness purpose.  Nevertheless, 103 rejection based on Nipser et al. may be reinstated if required in the future.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669


/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        November 23, 2021